J-S25018-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 WILLIAM J. FAULKNER                      :
                                          :
                    Appellant             :   No. 1267 WDA 2017

                 Appeal from the PCRA Order August 7, 2017
             In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0004526-2009


BEFORE: GANTMAN, P.J., PANELLA, J., and OTT, J.

MEMORANDUM BY PANELLA, J.                            FILED AUGUST 31, 2018

      William J. Faulkner appeals from the order entered in the Allegheny

County Court of Common Pleas, denying his first petition filed pursuant to the

Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      The PCRA court accurately summarized the history of this case. See

PCRA Court Opinion, filed 11/28/17, at 1-5. Therefore, a detailed recitation of

the factual and procedural history is unnecessary.

      Briefly, on February 2, 2011, Appellant was convicted of first-degree

murder, robbery, burglary, criminal conspiracy, firearms not to be carried

without a license, and two counts each of recklessly endangering another

person and unlawful restraint. This Court affirmed his judgment of sentence,

and following the Pennsylvania Supreme Court’s denial of appeal, Appellant’s

judgment of sentence became final on May 14, 2013.
J-S25018-18



       Appellant filed his first pro se PCRA petition on November 3, 2015. The

PCRA court appointed counsel. While Appellant acknowledged his current

petition was untimely, he asserted that a breakdown in the court system led

to an earlier, timely PCRA petition, not being filed. Because this earlier petition

was timely, he asserted that his current claims, which he also raised in his

“first” PCRA petition, should be entertained.

      The PCRA court held a hearing. Appellant testified that he mailed a PCRA

petition on March 11, 2013, and presented a monthly accounting statement

that indicated Appellant mailed something in March 2013. But the postage

paid, just twenty cents, does not correspond to the cost of mailing a letter.

The Commonwealth presented evidence that Appellant had mailed four items

to the Clerk of Courts between 2014 and 2015, all of which were docketed and

timestamped. Following the hearing, the PCRA court denied Appellant’s PCRA

petition as untimely, finding Appellant’s testimony incredible and therefore

insufficient to prove that his earlier petition was timely. This appeal follows.

      “On appeal from the denial of PCRA relief, our standard and scope of

review is limited to determining whether the PCRA court’s findings are

supported by the record and without legal error.” Commonwealth v.

Edmiston, 65 A.3d 339, 345 (Pa. 2013) (citation omitted). On questions of

law, our scope of review is de novo. See id.

      On appeal, Appellant attacks the PCRA court’s findings of facts and

conclusions of law as logically flawed. See Appellant’s Brief, at 3 ¶¶ 1-2, 11-

21. Appellant contends he proved that he filed a PCRA petition within the one-

                                       -2-
J-S25018-18



year PCRA period under the “prisoner mail box rule.”1 Id., at 22-26. Therefore,

Appellant asserts he is entitled to review of his underlying PCRA issues. See

id., at 27.

       The PCRA court, in its November 28, 2017 opinion, has methodically

reviewed his claims and disposed of these arguments on the merits. We have

reviewed the parties’ briefs, the relevant law, the certified record, and the

well-written opinion of the Honorable Jill E. Rangos. Judge Rangos’s opinion

comprehensively       disposed     of   Appellant’s   arguments   with   appropriate

references to the record and without legal error.2 Accordingly, we affirm the

PCRA court’s order based on Judge Rangos’s opinion filed November 28, 2017.

       Order affirmed.




____________________________________________


1The “prisoner mail-box rule” provides that when a prisoner is proceeding pro
se, and files an appeal by mail, the notice of appeal is deemed filed “on the
date that the appellant deposits the appeal with prison authorities and/or
places it in the prison mailbox.” Commonwealth v. Jones, 700 A.2d 423,
426 (Pa. 1997). See also Commonwealth v. Little, 716 A.2d 1287, 1289
(Pa. Super. 1998) (holding that the prisoner mailbox rule is applicable to
petitions flies pursuant to the PCRA).

2 The PCRA court opinion incorrectly concludes that Johnson’s judgment of
sentence became final on February 13, 2013. See PCRA Court Opinion,
11/28/17, at 6. However, as noted above, Faulkner’s judgment of sentence
did not become final until May 14, 2013—when his time for filing a writ of
certiorari with the United States Supreme Court expired. See U.S. Sup. Ct. R.
13. This error does not affect Judge Rangos’s reasoning and thus does not
affect our decision to affirm based on her opinion.

                                           -3-
J-S25018-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/31/2018




                          -4-
                                                                                           Circulated 08/09/2018 11:41 AM




                                   IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                                                      PENNSYLVANIA               .



                  COMMONWEALTH OF PENNSYLVANIA                CRIMINAL DMSION

                             v.                               CC No. 200904526

                  WILLIAM]. FAULKNER,

                             Appellant


                  Appeal of:
                                                              OPINION


                  WILLIAM J. FAULKNER,
                                                                Honorable Jill E. Rangos
                             Appellant                          Courthouse
                                                                Room 326
                                                              · 436 Grant Street
                                                                Pittsburgh, PA 15219

                                                               Copies to:

                                                               George A. Mizak, Esq.
                                                               419 Hastings St.
                                                               Pittsburgh, PA 15206

                                                               Michael Streily
                                                               Office of the District Attorney
                                                               401 County Courthouse
                                                               436 Grant St.
                                                               Pittsburgh,PA 15219



                                  ·.:;:'.) --=
                                  (.')
                    ('·'.)
                    �J



             ..
....... _   ...
               IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                                  PENNSYLVANIA


    COMMONWEALTH OF PENNSYLVANIA                           CRIMINAL DJVISION

          v.                                               CC No. 2009-04526

    WILIJAM J. FAULKNER,


    Appeal of:



    WILLIAM]. FAULKNER,

          Appellant

                                               OPINION

RANGOS,J.                                                                        November 28, 2017

          Appellant, William J. Faulkner, appeals the August 7, 2017 Order of Court dismissing his Post-

Conviction Relief Act (PCRA) Petition. On February 2, 2011, a jury convicted Appellant of Murder

in the First Degree, Robbery-Inflict Serious Bodily Injury, Burglary, Firearms Not to Be Carried

without License, two counts of Unlawful Restraint/Involuntary Servitude, two counts of Recklessly

Endangering another Person, and Criminal Conspiracy.1 On April 27, 2011, Appellant was sentenced

to life without the possibility of parole for the Murder count, with a consecutive sentence of ninety to

two hundred forty months on the Robbery count, and a concurrent sentence of thirty to eight-four

months on Firearm Not to Be Carried without a License count. This Court imposed no further

penalty at remaining counts. 2 The Superior Court affirmed this Court's decision on August 20, 2012.




1
  18 Pa.C.S. §§ 2502 (A), 3701 (A) (1) (I), 3502 (C) (1), 6106 (A) (1), 2902 (A) (2), 2705, 903 (A) (1),
respectively.
2
    For a more detailed procedural and factual summary, see Trial Court Opinion,Jan. 20, 2012.


                                                    2
        On November 3, 2015, Appellant filed, pro se, a Petition for Post-Conviction Relief. This

Court denied the petition after a hearing on August 4, 2017. Appellant filed a Notice of Appeal on

September 1, 2017, and a Concise Statement of Errors Complained of on Appeal on September 27,

2017.


                          MATTERS COMPLAINED OF ON APPEAL

        Appellant alleges that this Court erred in finding his PCRA Petition untimely. Specifically,

Appellant alleges that this Court erred in finding Appellant's testimony not credible on the issue of

postage deductions from his prison account. Appellant next alleges that this Court misconstrued his

testimony at the PCRA hearing, causing the Court to inaccurately conclude that Appellate provided

inconsistent testimony. Finally, Appellant alleges that this Court's finding of fact was unsupported by

the record.

                                    SUMMARY OF THE EVIDENCE

        At the PCRA Hearing on August 4, 2017, Appellant testified on his own behalf (Transcript of

PCRA Hearing on Aug. 4, 2017 hereinafter "PT" at 2) and a statement from Appellant's counsel on

direct appeal, Scott Coffey, was read into evidence. (PT 4) Coffey's statement indicated that he no

longer had records about any correspondence to Appellant regarding his PCRA petition, but he would

have in his normal course of his practice sent a letter to Appellant informing him of his right to appeal

and the steps he would need to take to do so. (PT 4-5) Coffey's statement further indicated that "he

was quite certain that was his letter to [Appellant] and that he would have mailed it on the date

appearing on the document. However, he would have no way of knowing if or when it was received

by [Appellant]." (PT 5)

        Appellant testified that he received the February 16, 2013 letter indicating that his appeal had

been denied. (PT 7) This letter contained instructions for what Appellant needed to do to pursue his

appeal further. Id. Appellant testified that after he received the letter from Coffey, he sent four copies


                                                    3
of a PCRA petition in one envelope addressed to the Clerk of Courts. (PT 8-9) Appellant testified

that he wrote the Petition on March 1, 2013 and placed it in the mailbox a week or two afterwards,

because it took him that amount of time to make copies. (PT 10) He testified that he used a free

envelope, to which he attached a cash slip receipt. (PT 11) Appellant stated that the receipt established

that the PCRA petition had been sent out, because the slip confirms that the jail took money on that

date from his account for postage. Id. Appellant testified that he lost the receipt, which occurred

when he was transported between prison facilities. (PT 13). Appellant testified that he made copies

between March 11 and March 14, 2013, and that he placed those documents in the mail during that

time period. (PT 14) Appellant testified that March 11, 2013 was the date he put his initial PCRA

Petition in 'the mailbox and that the postage for it was deducted from his account on March 14, 2013.

Id

        Appellant further testified that he waited until November 3, 2015 to check the status of his

PCRA petition because he was under the mistaken impression that responses to PCRA can potentially

take years. (PT 16) He stated that once he received his docket sheet, he realized that the PCRA

petition was not on the docket. Id. He filed a second PCRA Petition on November 3, 2015. (PT 17)

Appellant testified that he was not able to read the letter from Coffey, but his cellmate had explained

the letter to him. Id Appellant testified that he requested Coffey to continue as his lawyer for his

PCRA Petition because Coffey's letter advised him to make that request. (PT 19)

       Appellant testified that he didn't understand from Coffey's letter where to mail his filing. (PT

20) However, he admitted that the letter instructed him where to file his PCRA Petition. Id He

stated that he wasn't able to follow the filing instructions, but he was able to follow other directions

from the letter after they were explained to him by his cellmate. (PT 20-21) He testified that his




                                                   4
cellmate helped him file documents with the Department of Court Records' including a pro se motion

to appoint new counsel prior to trial. (PT 21) He stated that he did not know about the forms that

Coffey advised him to file. (PT 23)

        The Commonwealth presented three letters addressed to the Clerk of Courts dated August 27,

2014, September 2, 2014, and October 27, 2014, which were sent by Appellant and timestamped by

the Clerk of Courts.      (PT 25-26)    Appellant admitted that he sent the letters.       (PT 26)   The

Commonwealth also presented a letter addressed to the Allegheny County Courthouse Department

of Court Records, dated August 20, 2015, also timestamped. (PT 28) Appellant acknowledged that

all of these letters he sent were received and timestamped. Id He stated that he did not know why

the PCRA Petition did not get properly docketed. (PT 29) Appellant stated that he responded to

Coffey's directions to the best of his ability. (PT 31)

        Appellant stated that the document entitled PCRA Motion attached to the November 3, 2015

petition was the original copy of the motion which he wrote on March 1, 2013. (PT 45) He stated

that the items mailed in 2013 were copies. (PT 46) He stated he mailed the originals in 2015 because

he did not have the money to make copies. (PT 46)



                                            DISCUSSION

        Before addressing the merits of the issues raised, Appellant must establish that his PCRA

petition is timely filed. 42 Pa.C.S. § 9545(b). "A PCRA petition, including a second or subsequent

petition, shall be filed within one year of the date the underlying judgment becomes final."

. Commonwealth v. Brown, 111 A.3d 171, 175 (Pa. Super. 2015). The "one-year limitation is a jurisdictional

rule that precludes consideration of the merits of any untimely PCRA petition, and it is strictly



3
 In Allegheny County, the Clerk of Courts office was renamed the Department of Court Records.
Appellant used the terms interchangeably during his testimony.


                                                    5
enforced in all cases, including death penalty appeals." Whitnry v. Hom, 280 F.3d 240, 251 (3d Cir.

2002). "A judgment is deemed final at the conclusion of direct review, including discretionary review

in the Supreme Court of the United States and the Supreme Court of Pennsylvania, or at the expiration

of time for seeking the review." Commonwealth v. Brown. 111 A.3d at 175 (see 42 Pa.C.S. § 9545 (b) (3)).

"The PCRA's time limitations are mandatory and interpreted literally; thus, a court has no authority

to extend filing periods except as the statute permits. The period for filing a PCRA petition "is not

subject to the doctrine of equitable tolling." Commonwealth v. RiZf)i, 166 A.3d 344, 347 (Pa. Super. 2017)

(citations omitted).

        In Commonwealth v. Barnes, 2013 WL 11258838 (Pa. Super. 2013), the Superior Court of

Pennsylvania affirmed the dismissal of a PCRA Petition as untimely. Commonwealth v. Barnes, 2013 WL
11258838 (Pa. Super. 2013). "Appellant claimed ... that he handed his petition to prison authorities

prior to the deadline on July 1, 2010. If true, this would render his petition timely by application of

the prisoner mailbox rule." Id. at *3. "The court determined as fact that 'no copy of the PCRA

Petition had been submitted to the prison authorities or the Court at any time prior to December 27,

2010."' Id. The Court ultimately found that Appellant's evidence was not credible, and therefore the

Appellant's petition was untimely. Id. at *4. "ITTust as with any other credibility determination, where

the record supports the PCRA court's credibility determinations, those determinations are binding on

the appellate courts." Id.

        Appellant's judgment became final on February 13, 2013, following the denial of the Petition

for Allowance of Appeal. Appellant filed his motion over two years later on November 3, 2015.

Appellant argues that he filed his Petition in March of 2013, which would have made his Petition

timely. This Court determined that Appellant was not a credible witness, as his testimony was

inconsistent, and he did not produce evidence that corroborated his testimony.             For example,

Appellant stated that he put the Petition in the mail in March 2013, but that he lost the receipt which



                                                    6
could have confirmed the mailing. Appellant further stated the Petition was lost in the mail, and that

he did not question the lack of response because he believe that the PCRA process can take an

exceedingly prolonged amount of time.

        Furthermore, Appellant alleges that the 20 cents charged for postage on March 11, 2013

establishes that he mailed the Petition on that date.     However, the amount deducted does not

correspond to the cost of the first class mail Appellant alleges that he mailed. (PT 14) Additionally,

Appellant was able to send mail to several locations over the course of the following year without

incident. (PT 28) He also was able to follow the majority of Coffey's instructions, but alleges that he

was not able to follow the mailing instructions for a PCRA. (PT 20-21) This Court's finding that

Appellant is not a credible witness was supported by the evidence and, therefore, his petition is

untimely.4


                                          CONCLUSION

        For all of the above reasons, no reversible error occurred and the findings and rulings of this

Court should be AFFIRMED.

                                               BY THE COURT:




4
 Three statutory exceptions to the timeliness provisions allow for limited circumstances under
which the late filing of a petition will be excused. Commonwealth v. Brown, 111 A.3d at 175 (see 42
Pa.C.S. 9545 (b) (1) (i-iii). Appellant has raised no statutory exceptions to timelessness requirement.
Therefore, the issue need not be addressed further. The P.CRA court and this Court has no power to
address the substantive merits of the [Appellant]'s PCRA claims. Id. at 176 (citing Commonwealth v.
Gamboa-Taylor, 753 A.2d 780, 783 (Pa. 2000).


                                                  7
                                  CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true and correct copy of this OPINION was mailed

to the following individuals by first class mail, postage prepaid on the 28th day of November, 2017.


                                       George A. Mizak, Esq.
                                       419 Hastings St.
                                       Pittsburgh, PA 15206

                                       Michael Streily
                                       Office of the District Attorney
                                       401 County Courthouse
                                       Pittsburgh, PA 15219




                                               Law clerk for Judge Jill E. Rangos




                                                  8